Citation Nr: 0821746	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from August 1950 to January 
1952.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision that, in 
pertinent part, denied service connection for the benefits 
sought.  The veteran timely appealed.

In December 2006, the veteran appointed a new power of 
attorney - Military Order of the Purple Heart of the U.S.A.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

The veteran contends that service connection for disabilities 
of the lumbar and cervical spine is warranted on the basis 
that he sustained in-service back and neck injuries as a 
result of a motor vehicle accident in October 1951, and that 
he further aggravated his back and neck conditions by loading 
and unloading ammunition (155 millimeter projectiles) on 
trucks; and that he continues to have back and neck pain.  

There is evidence of current disability.  Recent medical 
records document several low back and neck disabilities, 
including spondylosis; status-post L1-2 and L4-5 
decompressive laminectomy and fusion of the lumbar spine; and 
degenerative disease of the cervical spine.

Service medical records currently of record do not show 
evidence of an injury to the lumbar or cervical spine.  
However, they do show that on October 10, 1951, the veteran 
was wounded when a weapons carrier in which he was riding 
overturned, and threw him out.  The accident occurred near 
Chor-Won, North Korea.  Records show that the veteran was 
initially treated at a MASH unit (8063) for a lacerated scalp 
wound.  In June 1952, the RO requested all available records 
associated with the head injury in October 1951 from the 
171st Evacuation Hospital.  

However, the veteran reports that after he was initially 
treated for his head injury, he was transferred later to a 
hospital in Seoul, South Korea that treated more severely 
wounded soldiers, and was released on October 27, 1951.  The 
claims file does not contain these hospital clinical records.  
As such, the Board finds that an additional effort should 
made to locate any outstanding in-service hospital records.  

Moreover, the veteran reported receiving treatment for a back 
disability at the VA facility at 35 Ryerson Street, Brooklyn, 
New York, in 1953.  The claims folder does not contain 
treatment records from that facility.  VA is required to 
request these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002 
& Supp. 2007).

The veteran's report of a continuity of symptomatology, as 
well as service medical records showing hospitalization for 
treatment for nearly three weeks following a motor vehicle 
accident in October 1951, satisfy the requirement for 
evidence that the current conditions may be related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the veteran reported a continuity of back 
and neck pain, there is no competent medical opinion 
specifically linking any current back or neck disability to 
service.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).




Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain any 
medical evidence not already of record, 
to include hospital clinical records-for 
the period of October 10, 1951, to 
October 27, 1951-for treatment of 
injuries as a result of a motor vehicle 
accident near Chor-Won, North Korea, on 
October 10, 1951.  The hospital may have 
been located in Seoul, South Korea.  The 
veteran's assigned unit at the time was 
Service Battery, 955th Field Artillery 
Battalion, APO 301.  All records and/or 
responses received should be associated 
with the claims file.    

2.  The RO should request and associate 
with the claims folder any outstanding 
records from the VA facility in Brooklyn, 
New York, particularly dated in 1953.  
All records and/or responses should be 
associated with the claims file. 

3.  Regardless of whether additional 
medical evidence is received, the RO or 
AMC should afford the veteran a VA 
examination to ascertain the etiology of 
his current lumbar and cervical spine 
disabilities.  The veteran's claims file, 
to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the veteran, and 
the report of the examination should note 
review of the file.

The examiner should identify all lumbar 
and cervical disabilities presently 
shown; and then provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service.  The examiner is asked to 
reconcile any opinions with the service 
medical records showing that the veteran 
was involved in a motor vehicle accident 
on October 10, 1951, sustaining a 
laceration to his skull; and the 
veteran's contention that he sustained 
lumbar and cervical spine disabilities 
due to the loading and unloading of 
ammunition on trucks.  The examiner 
should provide a rationale for the 
opinions.

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
SIMONE B. MAYS
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



